Petitioners have pleaded not guilty to a complaint filed in the War Emergency Court of the Magistrates' Courts of the City of New York charging them with having violated section U41-4.0 of the Administrative Code of the City of New York in that on August 5, 1946, they offered for sale, sold and delivered a motor vehicle at a price in excess *Page 244 
of the ceiling price of such car as fixed by the Office of Price Administration. In this proceeding to obtain an order in the nature of prohibition against the War Emergency Court, petitioners urge that Local Law No. 34 of the Laws of 1945, which enacted the section of the Administrative Code of the City of New York which they are charged with having violated, had expired on June 30, 1946, and was not in effect on the day the offense was alleged to have been committed. This question turned upon a construction of the local law. In our view, the Magistrate was not without jurisdiction to determine that question and to dismiss the proceeding or proceed with the trial accordingly. The aggrieved party by the ordinary process of appeal may secure adequate relief from error, if such error should develop (cf.People ex rel. Hummel v. Trial Term, 184 N.Y. 30; People exrel. Ballin v. Smith, 184 N.Y. 96). Solely on the ground that an order in the nature of prohibition is not available to petitioners, the determination of the courts below denying the application is affirmed.
Order affirmed, with costs.
LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, THACHER, DYE and FULD, JJ., concur.
Order affirmed.